EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION

 

Execution Copy

 

License Agreement

 

between    Schering Aktiengesellschaft      13342 Berlin, Germany     
(hereinafter referred to as “Schering”) and    Indevus Pharmaceuticals, Inc.  
   33 Hayden Avenue, Lexington, MA 02421, USA      (hereinafter referred to as
“Licensee”)      Schering and Licensee are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, Schering owns and Controls the Schering Technology (hereinafter
defined) and is engaged in the development and commercialization of Product
(hereinafter defined) in the Field (hereinafter defined) in countries outside
the Territory (hereinafter defined) and already distributes Product in certain
countries of the European Union;

 

WHEREAS, Schering has decided to refrain from developing and commercializing
Product in the Field for the US, but has the right to grant rights and licenses
concerning Product in the Field for the US;

 

WHEREAS, Licensee is interested in developing and commercializing Product in the
Field for the US and obtaining from Schering an exclusive license under the
Schering Technology therefor, and Schering is willing to grant such rights and
licenses to Licensee under the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:



--------------------------------------------------------------------------------

Article 1

Definitions

 

The following terms, when capitalized, shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined), when used in this Agreement:

 

1.1 “Act” shall mean the United States Food, Drug, and Cosmetic Act of 1938, as
amended, and the rules and regulations promulgated thereunder, or any successor
act, as the same shall be in effect from time to time.

 

1.2 “Affiliate” shall mean, with respect to a Party, any person, corporation,
firm, joint venture or other entity which, directly or indirectly, through one
or more intermediates, controls, is controlled by or is under common control
with such Party. As used in this definition, “control” means possession of the
power to direct or cause the direction of the management and policies of an
entity, whether through the ownership of the outstanding voting securities or by
contract or otherwise.

 

1.3 “Agreement” shall mean this License Agreement.

 

1.4 “Audit Disagreement” shall have the meaning set forth in Section 8.3.

 

1.5 “Business Day” shall mean any day that is not a Saturday, a Sunday, a day on
which the New York Stock Exchange is closed, or other day on which banks are
required or authorized by law to be closed in Berlin, Germany.

 

1.6 “CFR” shall mean the US Code of Federal Regulations.

 

1.7 “Change of Control” shall mean that (i) a majority of the outstanding voting
securities of a Party becomes owned by one or more individuals or entities that
did not own a majority of the voting securities of such Party as of the
Effective Date; or (ii) the possession of the power to direct or cause the
direction of the management and policies of a Party, whether through ownership
of the outstanding voting securities or by contract or otherwise becomes vested
in one or more individuals or entities that did not possess such power as of the
Effective Date.

 

1.8 “Clinical Development” shall mean the conduct of studies of Product in
humans to assess the dosing, safety and/or efficacy of Product.

 

1.9 “Clinical Supplies” shall mean supplies of Product and, if applicable,
placebo, to be used for the conduct of Development in the Territory.

 

1.10 “Commercialization” and “Commercialize” shall refer to all activities
relating to the pre-marketing, marketing, distribution, import, sale and offer
for sale of a Product, and the process of Commercialization, respectively.

 

1.11 “Commercially Reasonable Efforts” shall mean the level of endeavor which a
company in the prescription pharmaceutical industry comparable in size to
Licensee or Schering, as applicable, and active in development and
commercialization of pharmaceutical compositions would ordinarily expend to
accomplish an important objective.

 

- 2 -



--------------------------------------------------------------------------------

1.12 “Commercialization Plan” shall have the meaning set forth in Section 4.2.

 

1.13 “Confidential Information” shall have the meaning set forth in Section
13.1.

 

1.14 “Control” or “Controlled” shall mean the ability to grant the rights and
licenses as provided for herein without violating the terms of any agreement or
other arrangement with any Third Party.

 

1.15 “Development” or “Develop” shall mean all activities, or the performance
thereof, relating to Pre-clinical Development and Clinical Development as are
customary for a company in the pharmaceutical industry as part of the process of
obtaining Regulatory Approval.

 

1.16 “Development Plan” shall have the meaning set forth in Section 3.2.

 

1.17 “Domain Names” shall mean any internet domain name identical or similar
with the Trademarks owned or controlled by Schering, subject to the provisions
of Section 10.10 and used by Licensee in connection with the marketing, sale,
advertising and/or promotion of Product in the Field in the Territory.

 

1.18 “DMF” shall mean a Drug Master File as defined in 21 CFR §314.420,
including all supplements and amendments thereto.

 

1.19 “Drug Approval Application” shall mean an application for Regulatory
Approval required to be approved before marketing Product as a drug, including
in the US an NDA and all supplements filed pursuant to the requirements of the
Act (including all documents, data and other information concerning a Product
that are necessary for, or included in, FDA approval to market a Product).

 

1.20 “Effective Date” shall mean the date when this Agreement has been executed
by authorized representatives of both Parties.

 

1.21 “FDA” shall mean the US Food and Drug Administration of the Department of
Health and Human Services, or any successor agency with responsibility for
regulating the development, manufacture and sale of human pharmaceutical
products in the US.

 

1.22 “Field” shall mean any use of a pharmaceutical composition to restore
testosterone concentrations to physiological levels (i) to treat hypogonadism in
men or (ii) to treat any other urological or endocrinological indication in men;
for the avoidance of doubt, [*] shall not be considered an “indication” within
the meaning of this definition.

 

1.23 “Finished Product” shall mean a Product as specified in Schedule 1.23 or a
Product developed under Section 6.8.1 packaged and labeled in a final form ready
for commercial sale and distribution in the Territory.

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 3 -



--------------------------------------------------------------------------------

1.24 “First Commercial Sale” shall mean the date Licensee or an Affiliate or
Sublicensee of Licensee first sells, or otherwise disposes of, commercially, a
Product pursuant to a Regulatory Approval.

 

1.25 “GAAP” shall mean US generally accepted accounting principles.

 

1.26 “GCP” shall mean the Good Clinical Practices guidelines published by the
International Conference of Harmonization (ICH) and adopted by the FDA, and
published standards of FDA (or other standards of FDA that are generally
recognized within the US pharmaceutical industry) that relate to the conduct of
clinical studies in humans.

 

1.27 “GLP” shall mean the Good Laboratory Practices Regulations promulgated by
FDA, as they may be amended from time to time. GLP also includes published
standards of FDA (or other standards of FDA that are generally recognized within
the US pharmaceutical industry) that relate to the conduct of preclinical
studies in animals.

 

1.28 “Improvements” shall mean any and all developments, improvements or
enhancements relating to Product including, without limitation, in the
manufacture, formulation, preparation, presentation, means of delivery or
administration, dosage, indication, use or methods of use or packaging.

 

1.29 “IND” shall mean an Investigational New Drug application filed with FDA
pursuant to 21 CFR 312.1 et seq., as such regulations may be amended from time
to time or an equivalent application filed with an equivalent Regulatory
Authority outside the US, the filing of which was or is necessary to commence
clinical testing of Product in such regulatory jurisdiction.

 

1.30 “Joint Inventions” shall have the meaning set forth in Section 10.3.

 

1.31 “Joint Patents” shall mean a Patent claiming a Joint Invention, provided
that one Party has not assigned its interest in the Patent to the other Party.

 

1.32 “Know-how” shall mean: any and all techniques, data and information that
are necessary or useful for the Development, Commercialization or use of the
Substance, Product or any Improvements, including, but not limited to,
inventions, discoveries, practices, methods, knowledge, skill, trade secrets,
experience, test data (including pharmacological, toxicological, biological,
technical and non-technical preclinical and clinical test data); data, records
and information derived from Development; regulatory submissions, adverse
reactions, analytical and quality control data, including data included in or
necessary or useful for obtaining Regulatory Approval (other than contained in a
DMF). Notwithstanding anything herein to the contrary, Know-how shall exclude
Patents.

 

1.33 “Licensee Know-how” shall mean Know-how that becomes owned or Controlled by
Licensee or its Affiliates during the term of this Agreement.

 

1.34 “Licensee Patents” shall mean Patents that become owned or Controlled by
Licensee or its Affiliates during the term of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

1.35 “Long-acting Testosterone Product” shall mean any pharmaceutical
composition formulated in [*], in each case other than Product introduced in the
Territory by Licensee or any Affiliate or Sublicensee of Licensee.

 

1.36 “NDA” shall mean a New Drug Application as defined in the Act filed with
the FDA, for marketing authorization of Products in the US.

 

1.37 “Net Sales” shall mean with respect to any Product, the gross amount
invoiced by Licensee or its Affiliates or Sublicensees from sales of Product in
the Territory, commencing upon the date of First Commercial Sale, less
deductions for: (a) transportation charges (freight, shipping and distribution),
including insurance actually paid for distribution of Product; (b) sales,
value-added and excise taxes, and other taxes, duties or surcharges paid or
allowed by a selling party and any other governmental charges imposed upon the
sale or use of Product; (c) any other fees paid to distributors, consignees or
agents in connection with the sale of Product; (d) allowances or credits to
customers, not in excess of the selling price of Product, on account of
governmental requirements, rejection, outdating or return of Product; (e)
rebates or premiums granted or allowed to customers in connection with the sale
of Product; (f) trade, quantity, or cash discounts, chargebacks or retroactive
price reductions granted in connection with the sale of Product; and (g) write
offs for bad debts. Net Sales shall be determined at the time such Net Sales are
recognized as revenue in accordance with GAAP by Licensee and all accounting
terms used shall be interpreted in accordance with GAAP.

 

For the purpose of calculating Licensee’s Net Sales, the Parties recognize that
(i) Licensee’s customers may include parties in the chain of commerce who enter
into agreements with Licensee as to price even though legal title to Product
does not pass directly from Licensee to such customers, and even though payment
for such Product is not made by such customers to Licensee, and (ii) in such
cases, chargebacks paid by Licensee to or through a Third Party (such as a
wholesaler) can be deducted by Licensee from gross revenues in order to
calculate Licensee’s Net Sales. Sales between Licensee and Affiliates or
Sublicensees shall be excluded from the computation of Net Sales, except where
such entities are end users in which case Net Sales shall include Net Sales to
such entities; provided however, if such entities are using such Products solely
for research or clinical testing purposes, indigent or other public support
programs, then such sales between Licensee and Affiliates shall be excluded from
the computation of Net Sales.

 

1.38 “New Product” shall have the meaning set forth in Section 2.7.

 

1.39 “New Product License” shall have the meaning set forth in Section 2.7.

 

1.40 “Patents” shall mean: (i) any US and foreign patent applications and
patents, including all certificates of invention and applications of
certificates of invention; (ii) any national, regional and international patent
applications filed from patent applications and patents included in (i),
including any divisional and continuation applications or supplementary
protection certificates of the patent applications and patents included in (i)
and any continuation-in-part applications to the extent dominated by patent
applications and patents included in (i); (iii) any and all patents that have

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 5 -



--------------------------------------------------------------------------------

issued or in the future issue from patent applications included in (i) and (ii);
and (iv) any and all extensions or restorations by existing or future extension
or restoration mechanisms, including substitutions, reexaminations,
revalidations, reissues, renewals, and extensions thereof, in each case that are
necessary or useful for the Development, manufacturing, Commercialization or use
of Substance, Product or any Improvement including but not limited to methods of
their Development, manufacture, or use.

 

1.41 “Pre-clinical Development” shall mean all activities relating to the
planning and execution of non-human studies conducted in in vitro or in relevant
in vivo animal models directed towards obtaining Regulatory Approval of Product
in the Territory. This includes pre-clinical testing, pharmacokinetics,
toxicology, documentary and medical writing directly related to Pre-clinical
Development activities, and related regulatory affairs.

 

1.42 “Product” shall mean the pharmaceutical composition containing the
Substance in a long-acting depot injectable dosage form.

 

1.43 “Product Competition” shall be present commencing as of the first calendar
quarter (the “Triggering Quarter”) in which (a) [*] have a market share in the
Territory of [*] percent ([*]%) or greater of [*] in such calendar quarter of
(i) [*]; and (ii) such [*], and (b) the [*] in the Territory [*] percent ([*]%)
or greater [*]; provided, however, that Product Competition shall not be deemed
to be present for any calendar quarter after the Triggering Quarter if in such
calendar quarter [*] do not have a market share in the Territory of [*] percent
([*]%) or greater of the [*] of (i) [*] and (ii) [*].

 

1.44 “Purchase Price” shall mean (i) if [*], twenty five percent (25%) of Net
Sales; and (ii) as long as [*] percent ([*]%) of Net Sales.

 

1.45 “Regulatory Authority” shall mean any court, tribunal, arbitrator, agency,
commission, official or other instrumentality of any national, state, county,
city or other political subdivision, that performs a function for such political
subdivision similar to the function performed by the FDA for the US with regard
to the approval, licensing, registration or authorization to test, manufacture,
promote, market, distribute, use, store, import, transport or sell a product in
the defined territory or political subdivisions, or with respect to the approval
of pricing or reimbursement for such product.

 

1.46 “Regulatory Approval” shall mean any approvals, product and/or
establishment licenses, registrations or authorizations of any Regulatory
Authority necessary for marketing Product in the Field in the Territory.

 

1.47 “Right of First Negotiation” shall have the meaning set forth in Section
2.7 of this Agreement.

 

1.48 “Royalty Year” shall mean a Year, provided that the first Royalty Year
shall mean the period commencing with the date of First Commercial Sale in the
Territory and extending to either (i) December 31 of the Year in which First
Commercial Sale occurs, if December 31 of such Year is at least six months after
First Commercial Sale; or (ii) December 31 of the Year immediately following the
Year in which First Commercial Sale occurs, if December 31 of the year in which
First Commercial Sale occurs is less than six months after First Commercial
Sale.

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 6 -



--------------------------------------------------------------------------------

1.49 “Schering Facilities” shall mean Schering’s facilities in Berlin, Germany
(Product manufacture), and in Orizaba, Mexico (Substance manufacture by
Productos Químícos Naturales, S.A. de CV), and/or such other facility as
Schering may use to perform its manufacturing and supply obligations of Product
hereunder and under the Supply Agreement.

 

1.50 “Schering Know-how” shall mean Know-how owned or Controlled by Schering or
its Affiliates as of the Effective Date or which becomes owned or Controlled by
Schering or its Affiliates during the term of this Agreement.

 

1.51 “Schering Patents” shall mean the Patents listed in Schedule 1.51 or any
other Patents that are as of the Effective Date or become during the term of
this Agreement owned or Controlled by Schering or any of its Affiliates.

 

1.52 “Schering Technology” shall mean Schering Know-how and Schering Patents.

 

1.53 “SEC” shall mean the US Securities and Exchange Commission or any successor
agency.

 

1.54 “Specifications” shall mean those specifications that are as of the
Effective Date set forth in the approved European Marketing Authorisation
Application for the product marketed under the trademark “Nebido”, as such may
be modified and included in the NDA.

 

1.55 “Steering Committee” shall have the meaning set forth in Section 5.1.

 

1.56 “Sublicensee” shall mean a Third Party to whom Licensee has granted a
license or sublicense to develop, import, use, sell, offer for sale or otherwise
exploit Product in the Territory.

 

1.57 “Substance” shall mean testosterone undecanoate (TU).

 

1.58 “Summary CMC Section” shall mean the introductory portion of the chemistry,
manufacturing, and controls section of an NDA, as defined in 21 CFR Section
314.50 (1), relating to the Substance and the Finished Product.

 

1.59 “Supply Agreement” shall have the meaning as set forth in Section 6.6.

 

1.60 “Supply Price” shall have the meaning as set forth in Section 6.3.

 

1.61 “Territory” shall mean the US.

 

1.62 “Third Party” shall mean any entity other than Schering or Licensee and
their respective Affiliates.

 

1.63 “Trademark” shall mean the trademark “Nebido” in the layout as described in
Schedule 1.63 and/or any other trademark that is selected pursuant to Section
10.9.1.

 

- 7 -



--------------------------------------------------------------------------------

1.64 “US” shall mean the United States of America, including the District of
Columbia, and its territories, possessions, and commonwealths, including,
without limitation, the Commonwealth of Puerto Rico.

 

1.65 “Valid Claim” shall mean a claim of any issued and unexpired Patent
included within the Schering Patents that has not been revoked, withdrawn or
canceled nor held to be invalid or unenforceable by a court or tribunal of
competent jurisdiction in an unappealed or unappealable decision and which has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise.

 

1.66 “Year” shall mean a calendar year.

 

Article 2

Licenses

 

2.1 License to Licensee. Subject to the terms and conditions of this Agreement,
Schering agrees to grant and hereby grants to Licensee an exclusive (even as to
Schering) license under the Schering Technology to Develop, use, sell, offer to
sell and import Products in the Field into and throughout the Territory, either
by itself or through its Affiliates.

 

2.2 Sublicenses. Subject to the terms and conditions of this Agreement, Licensee
shall have the right to sublicense the rights granted in Section 2.1 above to an
Affiliate or to any Sublicensee. Licensee shall advise Schering of any proposed
sublicense with a Sublicensee and such sublicense shall be subject to the prior
written consent of Schering which may not be unreasonably withheld or delayed.
Each such sublicense shall be consistent with all the terms and conditions of
this Agreement. Licensee shall remain responsible to Schering for any
non-performance by the Sublicensee of Licensee’s obligations under this
Agreement that are assumed by the Sublicensee.

 

2.3 Schering Patents. If at any time during the course of this Agreement any
additional Patents are acquired by or come under the Control of Schering that
include any claims that are related to the Substance and/or Product in the
Territory, such Patents shall be added to the list attached hereto as Schedule
1.51 provided, however, that the failure to amend or add such Patents to
Schedule 1.51 shall not affect the definition of Schering Patents.

 

2.4 Schering Know-how. As soon as reasonably possible after the Effective Date,
Schering shall disclose and provide to Licensee in English (if available) and in
writing, in electronic format where available, and hard copies, all Schering
Know-how which Schering has available and which is required by Licensee for the
Development and Commercialization of Product in the Field in the Territory. It
is understood that Schering Know-how which is contained in a DMF will not be
disclosed to Licensee, unless explicitly required by the FDA and subject to
Sections 3.4 and 3.5. If at any time during the term of this Agreement any
additional Schering Know-how is acquired by Schering, Schering shall promptly
upon such acquisition disclose and provide to Licensee in English (if available)
and in writing, in electronic format where available, and hard copies, all such
additional Schering Know-how.

 

- 8 -



--------------------------------------------------------------------------------

2.5 Reservation of Rights. Except as specifically provided in this Agreement and
subject to the terms and conditions set forth herein, this Agreement shall not
affect the right of Schering to use the Substance and Product (i) outside the
Territory and (ii) for the development and commercialization of Product in
combination with other substances solely for [*] in the Territory.
Notwithstanding the foregoing, Schering will use Commercially Reasonable Efforts
to avoid and to ensure that its Affiliates and/or sublicensees avoid
commercialization of a product in the Territory which is substitutable to or for
Product.

 

2.6 No Further Rights. Only the rights and licenses granted pursuant to the
express terms of this Agreement shall be of any legal force or effect. No other
license rights shall be granted or created by implication, estoppel or
otherwise.

 

2.7 Right of First Negotiation.

 

(a) Schering hereby grants Licensee the right (the “Right of First Negotiation”)
to obtain from Schering an exclusive (even as to Schering) right and license
under (i) the Schering Technology and/or (ii) Schering’s rights in any Joint
Invention, in each case covering or relating to an Improvement that has
application outside the Field but excluding the area of [*] (a “New Product”),
to develop, commercialize, use, sell, offer to sell and import such New Product
into and throughout the Territory (the “New Product License”), if Schering does
not intend either itself or through its Affiliates to commercialize such New
Product in the Territory, subject to the terms and conditions of this Section
2.7.

 

(b) With respect to any New Product, Schering shall give written notice to
Licensee as soon as practicable following the decision by Schering to outlicense
a New Product, providing Licensee with a summary of the Schering Technology or
invention relating to the New Product. Licensee shall have the right to exercise
its Right of First Negotiation by delivery to Schering of a written notice of
exercise within [*] after the date on which Licensee receives such notice from
Schering. During such [*] period Schering shall provide the relevant data
regarding such New Product to enable Licensee to conduct proper due diligence.
If Licensee does not exercise the Right of First Negotiation in respect of a New
Product in that time period, the Right of First Negotiation for such New Product
shall be deemed to have lapsed with respect to such New Product. In the event
Licensee exercises the Right of First Negotiation, Licensee and Schering shall
engage in exclusive, good faith negotiations to enter into an agreement within
[*]after such exercise (or such other period as the Parties may agree to)
providing for the New Product License and containing such mutually acceptable
and commercially reasonable terms and conditions consistent with similar types
of license agreements including, if applicable, supply provisions with respect
to the New Product. If the Parties have not entered into a New Product License
prior to the expiration of such time period, provided the Parties have not
agreed on an extension, the Right of First Negotiation for such New Product
shall be deemed to have lapsed.

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 9 -



--------------------------------------------------------------------------------

Article 3

Development and Regulatory Matters

 

3.1 Development. From the Effective Date and subject to the terms and conditions
of this Agreement, Licensee shall solely be responsible for and bear all costs
of all Development of Product in the Field in the Territory and, assuming
successful completion of Development, use Commercially Reasonable Efforts to
obtain Regulatory Approval for Product.

 

3.2 Development Plan and Study Protocols. The Development to be conducted by
Licensee pursuant to Section 3.1 above including, but not limited to the
timelines for such Development shall be substantially as set forth in a proposed
development plan (the “Development Plan”). The Development Plan will take
account of Schering’s interest in Product outside the Territory and will be
reviewed by the Steering Committee. Within sixty (60) days after the Effective
Date Licensee will present a draft of the initial Development Plan to the
Steering Committee for review. This draft Development Plan and any amendments to
the Development Plan shall be reviewed by the Steering Committee and any
reasonable proposals made by Schering will be taken into account by Licensee.
Each Party will submit to the other Party in advance all draft study protocols
for the performance of planned studies in the course of Development of Product
by such Party for review. Each Party will inform the other Party about the
progress of its Development of Product. Notwithstanding the foregoing Licensee
shall have the right to make all decisions with respect to all matters relating
to Development of Product in the Field in the Territory and Schering shall have
the right to make all decisions with respect to all matters relating to
Development of Product outside the Territory and outside the Field but inside
the Territory, taking into account the considerations set forth herein.

 

3.3 Clinical Development Applications and Drug Approval Application. Licensee
shall be responsible for the preparation, filing and prosecution of INDs in the
name of Licensee to conduct Clinical Development in the Field in the Territory.
Licensee shall further be responsible for the preparation, filing and
prosecution of the Drug Approval Application in the name of Licensee and for
seeking Regulatory Approval for Product in the Field in the Territory, including
preparing all reports necessary as part of the Drug Approval Application.

 

Licensee shall consult with Schering about the filing strategy and will provide
to Schering the table of contents to the NDA Licensee intends to file. Licensee
will provide to Schering copies of the draft NDA (for practical purposes in
portions at times when they become available) as well as of other intended
filings to the FDA in advance in order to provide Schering the opportunity to
review and comment. Licensee will reasonably take into account any comment from
Schering. In case of disputes in this regard, the matter shall be referred to
the Steering Committee.

 

Licensee will promptly provide to Schering a copy of any Drug Approval
Application filed with the FDA. In connection with the Drug Approval Application
being prosecuted by Licensee under this Section 3.3, Licensee agrees to provide
Schering with a copy (which may be wholly or partly in electronic form) of all
communication from the FDA.

 

- 10 -



--------------------------------------------------------------------------------

3.4 Summary CMC Section. Notwithstanding the provisions of Section 3.3, with
respect to the Summary CMC Section, to the extent required, Schering shall
either (i) be responsible for the preparation and delivery to Licensee of the
Summary CMC Section in electronic and hard copy form and the latter in format
suitable for inclusion in the NDA in accordance with applicable law and
regulatory standards and as the Parties may mutually agree or (ii) provide
Licensee with all data and information required to complete the Summary CMC
Section in accordance with applicable law and regulatory standards. Licensee
shall provide Schering as soon as practicable with a copy of any comments
received by Licensee from the FDA relating to the Summary CMC Section and
Schering shall provide or, at Licensee’s request, cooperate with Licensee to
provide, a response to such comments as soon as practicable. In the event that
there is a deficiency in the Summary CMC Section attributable to Schering
(including as a result of any deficiency in or changes required to be made to
the DMF), then Schering shall be responsible for correcting such deficiency, at
Schering’s expense, and shall use Commercially Reasonable Efforts to do so as
soon as practicable.

 

3.5 Access to and Rights to Reference Regulatory Filings. Schering agrees to
file with the FDA DMFs relating to Substance and Product supplying the necessary
information in support of the Chemistry, Manufacturing and Control (“CMC”)
sections of Licensee’s NDA. Schering hereby grants Licensee the rights to
reference in Licensee’s NDA and use in association with exercising Licensee’s
rights and performing its obligations under this Agreement the DMFs relating to
Substance and Product and will provide Licensee with a letter of authorization
authorizing Licensee to reference such DMFs. Schering will permit Licensee to
access all Schering Know-how, regulatory filings and regulatory communications
associated with any submissions for Regulatory Approvals for Product, provided,
however, that this does not apply to any Schering Know-how relating to CMC
development and the manufacture of Substance and Product which will not be
disclosed to Licensee provided that such Schering Know-how shall at all times be
included in the DMF.

 

3.6 Compliance with Standards. In respect of any Development activities to be
performed by Licensee unless expressly agreed with Schering otherwise, Licensee
agrees to perform its obligations under this Agreement in compliance in all
material respects with applicable laws, regulations and guidances, including
without limitation GCP, GLP and other commitments made in INDs and NDAs and
other regulatory filings.

 

3.7 Adverse Drug Experiences and Safety Reporting. Each Party shall maintain a
safety database for Product and any clinical studies conducted with Product by
such Party. Schering and Licensee agree to promptly exchange all relevant
information that relates to the safety of Product and especially all adverse
reaction reports. With respect to adverse drug experiences reports relating to
Product (from Clinical Development and Commercialization), the Parties will
agree, within six (6) months after the Effective Date but in any event not later
than prior to enrollment of the first patient in a Product related clinical
study that is conducted, sponsored or co-sponsored by Licensee, on operating
procedures for the exchange of safety information between the Parties sufficient
to enable each Party to comply with its legal obligations to report to the
appropriate Regulatory Authorities in the countries in which Product is being
developed or commercialized by such Party, in accordance with the appropriate
laws and regulations of the relevant countries and authorities. These operating
procedures will (i) include measures necessary for each Party to comply with
such laws

 

- 11 -



--------------------------------------------------------------------------------

and regulations as apply to such Party; (ii) define responsibilities for adverse
experience handling for initial, follow-up and/or periodic submission to
government agencies of significant information on Product or Substance from pre
clinical laboratory, animal toxicology and pharmacology studies and Pre-clinical
Development; (iii) include arrangements for the exchange of serious and
non-serious cases including formats and timelines, Periodic Safety Update
Reports, Periodic Reports and answers to safety related queries by Regulatory
Authorities; and (iv) be promptly amended as changes in legal obligations
require or as otherwise agreed by the Parties.

 

3.8 Regulatory Cooperation. Each Party shall inform the other Party, within
forty-eight (48) hours, of its receipt of any information that: (a) raises any
material concern regarding the safety or efficacy, or manufacturing, of
Substance or Product; (b) concerns suspected or actual Product tampering or
contamination or similar problems with respect to Substance or Product; (c) is
reasonably likely to lead to a recall or market withdrawal of Product; or (d)
concerns any ongoing or potential FDA or other regulatory authority
investigation, inspection, detention, seizure or injunction involving Substance
or Product, including, without limitation, the receipt of any warning letter or
untitled letter relating to Substance or Product or IND clinical hold.

 

3.9 Recalls and Other Corrective Actions. The Parties shall advise each other as
soon as reasonably practicable but whenever possible no later than forty-eight
(48) hours in advance of any planned recall, market withdrawals, or other
corrective action related to Product intended to be conducted by either Party or
any of its Affiliates that implicates Product supplied by Schering to Licensee
and shall keep each other informed with respect to the status of any such
actions. Unless regulated otherwise herein, Licensee shall have responsibility
for and shall make all decisions relating to conducting any recall, market
withdrawals, or other corrective action related to Product in the Territory. The
Parties shall consult with each other with respect thereto and Licensee shall
consider in good faith any comments or suggestions of Schering, provided,
however, that nothing herein shall prohibit Licensee, from initiating or
conducting any recall or other corrective action mandated by the FDA or
applicable law. At Licensee’s request, Schering shall provide reasonable
assistance in conducting such recall, market withdrawal or other corrective
action, including, without limitation, providing all pertinent records that
Licensee may reasonably request to assist in effecting such action. Licensee
shall bear any and all costs of any such recall, market withdrawal or other
corrective action with respect to Product in the Territory, except that Schering
shall bear any and all such costs if such recall, market withdrawal or other
corrective action is attributable predominantly to the fault of Schering or
results from a negligent or reckless act or omission or intentional misconduct
on the part of Schering or its Affiliates or the failure of Substance or Product
to be manufactured or shipped by Schering or its Affiliates in compliance with
all applicable laws, rules and regulations, and the Specifications or any breach
by Schering of applicable laws, rules or regulations, or the provisions of this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

Article 4

Commercialization

 

4.1 Commercialization Party. Licensee shall have the exclusive right to
Commercialize Product, either by itself or through its Affiliates or
Sublicensees, in the Field and in the Territory.

 

4.2 Commercialization Plan. The planned activities regarding Commercialization
to be conducted by Licensee pursuant to this Article 4 shall be set out in a
Commercialization plan (“Commercialization Plan”). Within [*] after the
Effective Date, Licensee will present a draft of the initial Commercialization
Plan to the Steering Committee for review. The Commercialization Plan shall
consist of (i) [*]for the first [*] years commencing on the date of First
Commercial Sale and (ii) [*] for the period ending [*] following First
Commercial Sale. Licensee will provide an [*] update of the planned promotional
activities including any changes to the already planned promotional activities.
Notwithstanding the foregoing Licensee shall have the right to make all
decisions with respect to all matters relating to Commercialization of Product
in the Field in the Territory and Schering shall have the right to make all
decisions with respect to all matters relating to Commercialization of Product
outside the Territory, taking into account the considerations set forth herein.

 

4.3 Commercialization Efforts. Licensee agrees to use Commercially Reasonable
Efforts with respect to the Commercialization of Product in the Territory as
provided hereunder, including devoting marketing and sales resources and other
personnel to such Commercialization consistent with such Commercially Reasonable
Efforts. In case of sublicensing, Licensee shall obligate its Sublicensee to
comply with this obligation. Licensee’s obligations set forth in Article 3 and
this Article 4 are expressly conditioned upon the absence of any adverse
conditions or event relating to the safety or efficacy of Substance or Product,
including the absence of any action by any regulatory authority significantly
limiting the Development or Commercialization of Substance or Product and upon
the availability of Clinical Supplies and Finished Product pursuant to the terms
of this Agreement and the Supply Agreement.

 

4.4 Discounting; Combination Pricing. Licensee shall determine in its sole
discretion the pricing of Product in the Territory. However, If Licensee sells
Product to a customer who also purchases other products from Licensee, Licensee
agrees not to discount or price Product in a manner that is intended to
disadvantage Product in order to benefit sales or prices of other products
offered for sale by Licensee to such customer.

 

4.5 Limitation. Licensee will not supply Product to any customer outside the
Territory or to any customer in the Territory known by Licensee to be intended
for resale outside the Territory. Schering will not supply Product to any
customer outside the Territory known by Schering to be intended for resale for
use in the Field in the Territory. [*]

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 13 -



--------------------------------------------------------------------------------

Article 5

Steering Committee

 

5.1 Formation of the Steering Committee. As soon as reasonably practicable after
the Effective Date, the Parties shall establish a steering committee (the
“Steering Committee”). The Steering Committee shall consist of six (6) members,
three (3) nominated by each Party. The initial members of the Steering Committee
shall be nominated by the Parties within thirty (30) days after the Effective
Date. Each Party may designate a substitute for a member unable to be present at
a meeting. Each member shall have one vote on any issue. Meetings of the
Steering Committee shall be held from time to time as agreed between the
Parties, and may be called by either Party with not less than ten (10) Business
Days notice to the other unless such notice is waived, and meetings shall be
held alternately at the offices of Schering or Licensee or their respective
Affiliates or such other location as may be mutually agreed upon by the Parties.
The Steering Committee may be convened, polled or consulted from time to time by
means of telecommunication or correspondence. Each Party will disclose to the
other proposed agenda items reasonably in advance of each meeting of the
Steering Committee. The meetings of the Steering Committee shall be organized by
a chairman. Until December 31, 2006 a representative of Licensee shall be
chairman, thereafter the chair shall alternate every Year between the Parties.
The meetings of the Steering Committee shall be documented in written minutes to
be approved by both Parties. Each Party shall bear its own costs for
participation in the Steering Committee.

 

5.2 Functions of the Steering Committee. The Steering Committee shall function
as a forum for the Parties to inform and consult with one another concerning
progress of the Development of Products and involvement in post-Development
Commercialization activities and as the initial forum to render decisions
thereto. The Steering Committee will review draft study protocols for the
performance of planned studies in the course of Development of Product by
Licensee in the Territory and shall discuss manufacturing and supply issues,
including evaluating development of certain Product Improvements in the Field as
set forth in Section 6.8. The Steering Committee shall receive reports and
information on a regular basis from each Party with regard to Development and
Commercialization activities. The Steering Committee will also be responsible
for considering and advising on aspects of the Development and Commercialization
insofar as it relates to Schering’s global branding for Product. Both Parties
recognize and acknowledge their interest in communicating with each other
regarding Commercialization strategies. The Steering Committee shall give
consideration to the views, position and recommendations of each Party on any
issue before it. Any Confidential Information disclosed in any meeting of the
Steering Committee by a Party shall remain Confidential Information of such
Party, subject to the terms and conditions of this Agreement.

 

5.3 Limitation on Steering Committee Authority. Notwithstanding the creation of
the Steering Committee, each Party to this Agreement shall retain the rights,
powers and discretions granted to it hereunder, and the Steering Committee shall
not be delegated or vested with any such rights, powers or discretion unless
such delegation or vesting is expressly provided for herein or the Parties
expressly so agree in writing. The Steering Committee shall not have the power
to amend or modify this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

5.4 Resolution of Disputes. If the Steering Committee cannot reach a unanimous
decision with respect to the matters delegated to it – other than safety issues
dealt with pursuant to Section 5.5 – within twenty (20) Business Days then the
disputed matter shall be promptly referred to the Head of the Global Business
Unit Gynecology & Andrology of Schering and to a representative of Licensee at
Executive Officer level. If these persons cannot resolve the issue, [*] decision
shall prevail in case the matter relates to the Field and the Territory only,
subject to Section 5.5.

 

5.5 Safety Issues. If either Party believes that the performance of Development
activities proposed by the other Party, other than Development activities
required or recommended to obtain or as a condition to Regulatory Approval or
otherwise required by applicable laws or regulations, may cause safety issues,
the objecting Party has to provide evidence and reasonably demonstrate that such
Development activities constitute a safety issue for the Substance and/or
Product. Any such case has to be discussed in the Steering Committee. If the
Steering Committee cannot reach a unanimous decision with respect to such
matters regarding Development activities to be performed in the Field in the
Territory the respective Development activities may not be performed as
proposed. If the Steering Committee cannot reach a unanimous decision with
respect to any other matter the respective matter shall be promptly referred to
the Head of the Global Business Unit Gynecology & Andrology of Schering and to a
representative of Licensee at Executive Officer level. If these persons cannot
resolve the issue, [*] decision shall prevail, provided that [*]has to
reasonably consider [*] safety concerns.

 

Article 6

Manufacture and Supply of Product

 

6.1 Manufacturing Responsibility. Subject to the terms and conditions of the
Supply Agreement, (a) Schering shall be exclusively responsible for the
manufacture at the Schering Facility of and supply to Licensee of Finished
Product required for conduct of Development and Commercialization of Product in
the Field in the Territory and (b) Licensee agrees to obtain exclusively from
Schering all Finished Product required for conduct of Development and
Commercialization of Product in the Field in the Territory. During the term of
this Agreement, neither Schering or any of its Affiliates shall make available
Product for use in the Field in the Territory for or on behalf of (or authorize
or permit any Third Party to make Product for or on behalf of), any person or
entity other than Licensee, Licensee’s Affiliates and Sublicensees, provided
that Schering shall not be prohibited from supplying Product for use in the
Territory as set forth in Section 2.5(ii).

 

6.2 Clinical Supplies. Schering shall supply all of Licensee’s requirements of
Clinical Supplies for Development not to exceed 5,000 units in total but not
more than 1,500 units in a given Year free of charge. In the event Licensee
requires Clinical Supplies in excess of such amount, such additional Clinical
Supplies shall be supplied to Licensee at the Supply Price.

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 15 -



--------------------------------------------------------------------------------

6.3 Supply Price.

 

(a) Subject to the provisions of this Section 6.3, the supply price for Finished
Product for Commercialization shall be [*] which shall incorporate all
fully-burdened costs and expenses incurred by Schering or its designees
associated with the manufacture, procurement, testing, supply and delivery of
Finished Product FCA (INCOTERMS 2000) to a carrier designated by Licensee.

 

(b) In the event Schering develops an Improvement pursuant to Section 6.8.2 and
Licensee determines to commercialize such Improvement in the Field in the
Territory under this Agreement, then the Supply Price for the finished product
of such Improvement shall be proportionally adjusted to reflect such increased
or decreased costs and expenses.

 

6.4 Inspection of Schering Facilities. Schering shall take all reasonable steps
necessary for the Schering Facilities to pass inspection by the FDA. Schering
will provide Licensee with reasonable advance notice of such inspections and, at
the conclusion of such inspections, provide Licensee with the results and
outcome of such inspection. Licensee shall provide such assistance in connection
with such inspection as may be reasonably requested by Schering. Schering shall
be responsible for and shall take appropriate actions to correct any
deficiencies identified by such inspection.

 

6.5 Effect of [*]. In the event of [*], Schering shall have the right to
terminate the Supply Agreement on not less than [*] months prior written notice
to Licensee and provided that Schering has to enable the technology transfer of
the manufacturing process to an alternate manufacturer of Finished Product
designated by Licensee, to be more fully regulated in the Supply Agreement. In
the event of such termination of the Supply Agreement, commencing as of the
effective date of such termination through the expiration of the Royalty Term,
Licensee shall pay Schering, at Licensee’s discretion, either (i) reimbursement
of the reasonable costs incurred by Schering for the technology transfer plus a
royalty equal to [*] of Net Sales or (ii) a royalty equal to [*]of Net Sales.

 

6.6 Further Terms and Conditions. This manufacture and supply of the Clinical
Supplies and Finished Product by Schering shall be governed by a Manufacturing
and Supply Agreement (the “Supply Agreement”) between the Parties. The Parties
will enter into good faith negotiations about the Supply Agreement as soon as
practicable after the Effective Date. In addition to the provisions set forth in
this Article 6, the Supply Agreement will include commercially reasonable terms
and conditions consistent with a manufacturing and supply agreement for
pharmaceutical products including, but not limited to forecasts, firm orders,
delivery, mode of payment, change management, quality assurance, inspection,
audits and inquiries, second source of supply and technology transfer
obligations in certain situations, customary representations and warranties in
the pharmaceutical industry including those for pharmaceutical products approved
by the FDA for use in the Territory, and indemnification.

 

6.7 Minimum Purchase Obligation. The Supply Agreement shall also provide that
for a period commencing after the second Royalty Year and expiring on the
earlier of the sixth anniversary of First Commercial Sale or the commencement of
[*], Licensee shall either (a) for each Royalty Year during such period,
purchase from Schering at the Supply Price, a minimum of [*] of the units of
Finished Product that were purchased in the second Royalty Year; or (b) if the
actual quantity of Finished Product purchased by Licensee for any such Royalty
Year is less than such minimum quantity, pay Schering a

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 16 -



--------------------------------------------------------------------------------

supply fee for such Royalty Year equal to the difference, if any, between (i)
the amount that would have been payable to Schering if the [*] and (ii) the sum
of (x) the [*] under Section 7.3.1.

 

6.8 Development of Certain Product Improvements.

 

6.8.1 [*] or [*].[*] shall [*]to develop [*]or [*]with the overall goal of
developing and implementing [*]of finished product comprising [*]or
[*]consistent with regulatory requirements for [*]for [*]or [*]and of [*]for
[*]in the Territory of Product comprising [*]or [*]by the [*]of [*]The Parties
acknowledge that there are development and regulatory risks and uncertainties
associated with this proposed [*]of [*]or [*]that may [*]. The Steering
Committee shall establish, [*]but in any event [*], a project plan, timeline and
budget for, and shall oversee the implementation of [*]of, such [*]or
[*]consistent with such overall goal. The project plan, timeline and budget
shall contemplate that (i) [*]; and (ii) Licensee shall pay the documented
development costs of such [*]or [*]up to an amount of Euro [*]in achieving the
overall goal.

 

6.8.2 Other Product Improvements. Either Party may at any time submit to the
Steering Committee a written proposal for development of Product Improvements in
the Field (other than set forth in Section 6.8.1) that might have the effect, if
successfully developed and implemented, of causing a material change in the
fully-burdened costs and expenses associated with the manufacture, procurement,
testing, supply and delivery of Finished Product. Such proposal shall contain
information supporting the rationale for such development as well as an
estimated development timeline and an estimate of the cost of such development.
The Steering Committee shall evaluate the proposed Improvement and shall
evaluate whether such development should be conducted by Schering. If any such
Improvement is approved by the Steering Committee, (i) the Steering Committee
shall promptly determine a development plan and budget for development of such
Improvement; and (ii) each Party shall be responsible for [*] of the development
costs associated with such Improvement and set forth in such budget. If any such
Improvement is not approved by the Steering Committee, and only Schering wishes
to develop such Improvement, then Schering may conduct the development thereof,
provided that the costs and expenses associated with the development of such
Improvement shall be solely the responsibility of Schering and Licensee shall
not have any rights to such Improvement unless Licensee elects to reimburse
Schering for [*]of the associated development costs. If any such Improvement is
not approved by the Steering Committee, and only Licensee wishes to have such
Improvement developed by Schering, Licensee may ask Schering to do so and
provided that (i) Schering, at its own discretion, agrees to conduct such
development and (ii) the costs and expenses associated with the development of
such Improvement shall be solely the responsibility of Licensee, Schering shall
not have any rights to such Improvement unless Schering elects to reimburse
Licensee for [*] of the associated development costs.

 

Article 7

Consideration

 

7.1 Up-front Payment. In partial consideration of the rights granted to it by
Schering under this Agreement, Licensee shall pay to Schering an up-front fee of

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 17 -



--------------------------------------------------------------------------------

US Dollar seven million five hundred thousand (US$ 7,500,000) within thirty (30)
days from the Effective Date. Said up-front payment will be unconditional and as
such shall not be subject to any offset, credit, reduction or repayment for any
reason whatsoever, whether provided for in this Agreement or not.

 

7.2 Milestone Payments. Within thirty (30) days following the occurrence of the
event specified below in (a) and ninety (90) days following the occurrence of
any of the events specified below in (b), (c) and (d), Licensee shall pay to
Schering the following amounts, contingent upon occurrence of the specified
event, with each milestone payment to be made no more than once with respect to
the achievement of such milestone and no amounts payable for any subsequent or
repeated achievement of such milestones, regardless of the number of Products
for which such milestone may be achieved (but payable the first time such
milestone is achieved) for Product:

 

  (a) US Dollar five million (US$5,000,000) upon receipt by Licensee of written
Regulatory Approval of the NDA for Product by the FDA;

 

  (b) US Dollar ten million (US$10,000,000) [*] months after Regulatory Approval
of the NDA for Product by the FDA if prior to such date there has been [*];

 

  (c) US Dollar five million (US$5,000,000) [*] months after Regulatory Approval
of the NDA for Product by the FDA if prior to such date there has been [*]; and

 

  (d) US Dollar two million five hundred thousand (US$2,500,000) upon the
earliest occurrence of either: Net Sales in a given Year in the Territory
exceeding US Dollar [*] or cumulative Net Sales in the Territory exceeding US
Dollar [*].

 

7.3 Royalties.

 

7.3.1 Royalty on Net Sales. In partial consideration for the license granted
hereunder, Licensee shall pay to Schering during the Royalty Term royalties on
Net Sales in each Royalty Year in an amount equal to the Purchase Price minus
Supply Price.

 

7.3.2 Royalty Term. The obligation of Licensee to pay royalties under this
Agreement shall commence on the date of the First Commercial Sale of Product in
the Territory and shall continue until the later of (i) the expiration date of
the last to expire Patent included in the Schering Patents which contains a
Valid Claim that covers the manufacture, importation, use, sale and offer for
sale of Product in the Field in the Territory, or (ii) ten (10) years from the
First Commercial Sale of Product in the Territory (“Royalty Term”). Thereafter,
Licensee shall be relieved of any royalty obligation under this Agreement.

 

7.3.3 No more than one royalty payment shall be due with respect to a sale of a
particular Product. No multiple payments shall be payable because any Product or
its sale or use is covered by more than one Valid Claim covering Product. No
royalty payments shall be payable with respect to Products distributed for use
in Development or as promotional samples (if any).

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 18 -



--------------------------------------------------------------------------------

Article 8

Royalty Accounting and Audit

 

8.1 Royalty Payments and Reports. Licensee shall make royalty payments to
Schering within sixty (60) days after the end of each calendar quarter in which
Net Sales occurred. Licensee shall submit to Schering a report summarizing the
Net Sales, the sales quantities of Product and the number of distributed
commercial samples (if any) during the relevant quarter within sixty (60) days
following the end of each calendar quarter for which royalties are due.

 

8.2 Records of Net Sales. Licensee shall maintain complete and accurate records
which are relevant to Net Sales under this Agreement and, upon the written
request of Schering with at least ten (10) Business Days’ notice, Licensee shall
permit an independent certified public accounting firm of internationally
recognized standing selected by Schering and consented to by Licensee, to have
access to such records during reasonable business hours for any Royalty Year
ending not more than three (3) full Years prior to the date of such request for
examination at Schering’s expense and not more often than once each Year, for
the sole purpose of verifying for Schering the correctness of calculations under
this Agreement. Schering shall bear its own costs related to such audit;
provided, that for any underpayments of royalties by Licensee in an amount
greater than five percent (5%) of the royalties owed in the aggregate by
Licensee for the applicable period or periods being examined, Licensee shall pay
Schering the amount of underpayment, interest on the amount of the underpayment
as provided for in Section 9.2 from the time the royalty was due and the
reasonable out-of-pocket costs of such accounting firm. For any underpayments of
royalties by Licensee in an amount less than five percent (5%) of the royalties
owed in the aggregate by Licensee for the applicable period or periods being
examined under this Section 8.2, Licensee shall pay Schering the amount of such
underpayment. Any overpayments by Licensee will, at Licensee’s option, be
refunded to Licensee or credited to future royalties. The accounting firm shall
disclose to Schering only whether the reports are correct or incorrect and the
specific details concerning any discrepancies. Any records or accounting
information received from Licensee shall be confidential information solely for
the purpose of Section 8.1. Results of any such audit shall be provided to both
Parties and shall be considered Confidential Information as defined in Section
13.1. Upon the expiration of twenty-four (24) months following the end of any
Royalty Year the calculation of royalties for such Royalty Year shall be binding
and conclusive upon Schering, and Licensee shall be released from any liability
or accountability with respect to royalties for such Royalty Year.

 

8.3 Audit Disagreement. If there is a dispute between the Parties following any
audit pursuant to Section 8.2 above, either Party may refer the issue (an “Audit
Disagreement”) to an independent certified public accountant for resolution. In
the event an Audit Disagreement is submitted for resolution by either Party, the
Parties shall comply with the following procedures:

 

  (i) The Party submitting the Audit Disagreement for resolution shall provide
written notice to the other that it is invoking the procedures of this Section
8.3.

 

- 19 -



--------------------------------------------------------------------------------

  (ii) Within thirty (30) Business Days of the giving of such notice, the
Parties shall jointly select a recognized international accounting firm to act
as an independent expert to resolve such Audit Disagreement.

 

  (iii) The Audit Disagreement submitted for resolution shall be described by
the Parties to the independent expert, which description may be in written or
oral form, within ten (10) days of the selection of such independent expert.

 

  (iv) The independent expert shall render a decision on the matter as soon as
possible.

 

  (v) The decision of the independent expert shall be final and binding unless
such Audit Disagreement involves alleged fraud, breach of this Agreement or
construction or interpretation of any of the terms and conditions hereof.

 

  (vi) All reasonable fees and expenses of the independent expert, including any
Third Party support staff, or other costs incurred with respect to carrying out
the procedures specified at the direction of the independent expert in
connection with such Audit Disagreement, shall be borne by each party in inverse
proportion to the disputed amounts awarded to the Party by the independent
expert through such decision. For example, Party A disputes US$ 100, the
independent expert awards Party A US$ 60: Party A must pay forty percent (40%)
and Party B sixty percent (60%) of the independent expert’s costs.

 

Article 9

Payment Terms

 

9.1 Payments. Payments due under this Agreement shall be due on such date as
specified in this Agreement and, in the event such date is not a Business Day,
then the next succeeding Business Day, and shall be made by wire transfer of
immediately available funds to a bank account designated by Schering to Licensee
in writing at least ten (10) Business Days before payment is due. Any payments
by Licensee under this Agreement shall be made in US Dollars.

 

9.2 Interest. Any failure by Licensee to make a payment within ten (10) Business
Days after the date when due, shall obligate Licensee to pay to Schering imputed
interest, the interest period commencing on the due date and ending on the
payment day, at a rate per annum equal to the Prime Rate as publicly announced
by Bank of America on [REUTERS_screen <USPRIME1>] plus two percentage point
(2%), or the highest rate allowed by law, whichever is lower. The interest
calculation shall be based on the [act/360 computation] method. The interest
rate shall be adjusted whenever there is a change in the Prime Rate quotation on
REUTERS screen <USPRIME1> mentioned above. Interest shall be compounded annually
in arrears. Such interest shall be due and payable on the date of underlying
payment is made.

 

9.3 Taxes. Schering shall pay any and all taxes levied on account of all
payments it receives under this Agreement. If laws or regulations require that
taxes be withheld, Licensee will (a) deduct those taxes from the remittable
payment, (b) timely pay the taxes to the proper taxing authority and (c) send
proof of payment to Schering within thirty (30) days of receipt of confirmation
of payment from the relevant taxing

 

- 20 -



--------------------------------------------------------------------------------

authority. Licensee agrees to make all lawful and reasonable efforts to minimize
such taxes to Schering. If Licensee is so required then Schering and Licensee
shall co-operate in all respects and take all reasonable steps to lawfully avoid
payment of any such withholding taxes. Schering shall provide Licensee prior to
any payments under this Agreement, with all necessary forms or documentation
required to claim the exemption from such withholding taxes.

 

Article 10

Ownership, Patent Rights, Trademarks, Domain Name, Use of Name

 

10.1 Patent Prosecution of Schering Patents. Schering shall be responsible, at
its sole discretion and expense, for preparing, filing, prosecuting and
maintaining (including conducting any interferences, re-examinations, reissues
and oppositions) the Schering Patents, as it deems appropriate, by itself, by
Schering’s Affiliates or by external patent attorneys. Schering will consult
with Licensee in all matters related to the Schering Patents that are relevant
to Products in the Field in the Territory, or outside the Territory if such
matters have potentially negative implications on the Schering Patents in the
Territory. Schering shall use Commercially Reasonable Efforts to implement all
reasonable requests made by Licensee with regard to the preparation, filing,
prosecution and/or maintenance of such Schering Patents. Schering shall inform
Licensee of any developments in the prosecution of pending patent applications
included in the Schering Patents, including any office actions, allowance of
claims, or upcoming grant of any patent based thereon in the Territory, in
Canada or in Europe. Any patent issues which cannot be resolved on the working
level will be referred to the Steering Committee. If Schering elects not to
file, prosecute or maintain a patent application or patent included in the
Schering Patents in the Territory, it shall provide Licensee with written
advance notice sufficient to avoid any loss or forfeiture, and Licensee shall
have the right, but not the obligation, at its expense, to file, prosecute or
maintain such patent application or patent in the Territory. Thereafter,
Schering shall assign such patent application or patent to Licensee, and such
patent or patent application shall no longer be deemed a Schering Patent.

 

10.2 Patent Office Activities. Each Party shall inform the other Party if it
becomes aware of any request for, filing, or declaration of any proceeding
before a patent office seeking to protest, oppose, nullify, cancel, reexamine,
declare an interference proceeding, initiate a conflicts proceeding, or
analogous process involving a patent application or patent included in the
Schering Patents in the Territory, or outside the Territory if such matters have
potentially negative implications on the Schering Patents in the Territory, or
the Joint Patents, or of the filing of an action in a court of competent
jurisdiction seeking a judgment that a patent included in the Schering Patents
or the Joint Patents is either invalid, unenforceable or, not infringed, or some
combination thereof. Each Party thereafter shall cooperate with the other with
respect to any such patent office or court proceeding and shall provide the
other with any information or assistance that is reasonable.

 

10.3 Ownership. Each Party shall solely own, and it alone shall have the right
to apply for, patents within and outside the Territory for any inventions made
solely by that Party’s employees or consultants in the course of performing work
under this Agreement, subject to the rights granted to the other Party with
respect to such

 

- 21 -



--------------------------------------------------------------------------------

inventions or patents under this Agreement. Inventions made jointly by employees
or consultants of Schering and Licensee (herein referred to as “Joint
Inventions”) and any Joint Patents resulting therefrom shall be jointly owned by
Schering and Licensee subject to the rights granted to the other Party with
respect to such Party’s interest in such Joint Inventions or Joint Patents under
this Agreement.

 

10.4 Disclosure of Inventions. Any patent application disclosing inventions
regarding Product (“Inventions”) made solely by one Party shall be provided by
such Party to the other as soon as practicable after submission of such
application to a governmental patent authority.

 

10.5 Patent Filings. Each Party, at its own cost, shall prepare, file, prosecute
and maintain Patents to cover Inventions made solely by its own employees or
consultants and shall use Commercially Reasonable Efforts to file initially all
such applications inside and outside the Territory. The Parties agree to use
Commercially Reasonable Efforts to ensure that any Patent filed outside the US
prior to filing in the US will (i) be in a form sufficient to establish the date
of original filing as a priority date for the purposes of a subsequent filing in
the US and (ii) satisfy all formal statutory requirements for patentability in
the US, including best mode. The Parties agree to use Commercially Reasonable
Efforts to ensure that any Patent filed in the US prior to filing outside the US
will (i) be in a form sufficient to establish the date of original filing as a
priority date for the purposes of a subsequent filing in any country other than
the US and (ii) satisfy all formal statutory requirements for patentability in
the countries outside the US, in particular with regard to the requirement of
novelty, for which reason the Parties agree not to disclose any such Invention
and related information, either in writing or oral, prior to filing. The Parties
agree to use Commercially Reasonable Efforts to ensure that any Patent filed in
the US prior to filing outside the US will be in a form sufficient to establish
the date of original filing as a priority date for the purpose of a subsequent
filing in any contracting state of the Paris Convention.

 

Schering shall have the initial right to file, prosecute and maintain in the
name of both Parties, any Joint Patents, the costs of which shall be equally
shared by the Parties. Prior to filing a patent application for a Joint
Invention Schering will provide to Licensee a draft of the patent application
for review within twenty (20) Business Days. Schering will reasonably take into
consideration any comments of Licensee. The determination of the countries in
which to file Joint Patents shall be made by Schering, provided that Schering
will always file an application in the US. Schering shall have the right to
direct and control all material actions relating to the prosecution or
maintenance of Joint Patents, including interference proceedings,
reexaminations, reissue, opposition and revocation proceedings, subject to the
provisions of Section 10.2. Licensee shall provide to Schering all reasonably
necessary declarations and cooperate with Schering to enable Joint Patents to be
issued. Schering will consult with Licensee in all matters related to the Joint
Patents and shall use Commercially Reasonable Efforts to implement all
reasonable requests made by Licensee with regard to the preparation, filing,
prosecution and/or maintenance of Joint Patents. Schering shall inform Licensee
of any developments in the prosecution of pending patent applications included
in the Joint Patents, including any office actions, allowance of claims, or
upcoming grant of any domestic or foreign patent based thereon. Any patent
issues which cannot be resolved on the working level will be referred to the
Steering Committee. If Schering elects not to file, prosecute or maintain a
patent application or patent included in the

 

- 22 -



--------------------------------------------------------------------------------

Joint Patents in any country, it shall provide Licensee with written advance
notice sufficient to avoid any loss or forfeiture, and Licensee shall have the
right, but not the obligation, at its expense, to file, prosecute or maintain
such patent application or patent in such country. Thereafter, Schering shall
transfer all right, title and interest in such patent application or patent to
Licensee, and such patent or patent application shall no longer be deemed a
Joint Patent. If Licensee elects to no longer own the rights to a Joint Patent
in a given country Licensee may transfer all right, title and interest in such
patent application or patent to Schering in such country(ies), and such patent
or patent application shall no longer be deemed a Joint Patent in such
country(ies).

 

This Section 10.5 shall survive the termination of this Agreement for any
reason.

 

10.6 License Grant to Inventions. All Inventions owned or Controlled by Schering
and Schering’s rights in all Joint Inventions shall be subject to the license
granted to Licensee pursuant to Section 2.1 and/or, if applicable, to the
provisions of Section 2.7.

 

With respect to Inventions owned or Controlled by Licensee and Licensee’s rights
in all Joint Inventions, Licensee hereby grants to Schering (i) a royalty-free,
exclusive, sub-licensable license to use any such Invention in the Field outside
the Territory; and (ii) a right of first negotiation, to be implemented in a
similar fashion to the Right of First Negotiation set forth in Section 2.7, to
obtain from Licensee an exclusive, sub-licensable license to use any such
Invention outside the Field and either in or outside the Territory pursuant to a
further license agreement containing mutually acceptable commercially reasonable
terms and conditions, including the payment by Schering to Licensee of royalties
and/or other consideration in exchange for such license, to be negotiated in
good faith between the Parties; provided, however, that in either case any
sublicense by Schering to a Third Party shall require the prior written consent
of Licensee, which consent shall not be unreasonably withheld or delayed.

 

This Section 10.6 shall survive the termination of this Agreement for any
reason.

 

10.7 Enforcement Rights.

 

10.7.1 Notification of Infringement. If either Party learns of any infringement
or threatened infringement by a Third Party of the Schering Patents such Party
shall promptly notify the other Party and shall provide such other Party with
all available evidence of such infringement. The Parties will thereafter consult
and cooperate fully to determine a course of action, including, without
limitation, the commencement of legal action by any Party.

 

10.7.2 Enforcement in the Territory. Subject to the next sentence and Section
10.7.3, Schering shall be obligated, insofar as commercially reasonable, at its
own expense, to defend Schering Patents in the Territory. However, Licensee
shall have the first right, but not the obligation, to institute, prosecute and
control at its own expense any action or proceeding with respect to infringement
of any Schering Patents covering the manufacture, use, importation, sale or
offer for sale of Product in the Territory, by counsel of its own choice.
Schering shall have the right, at its own expense, to be represented in any
action by counsel of its own choice.

 

- 23 -



--------------------------------------------------------------------------------

10.7.3 Failure to Enforce. If Licensee fails to bring an action or proceeding or
otherwise take appropriate action to abate such infringement within a period of
sixty (60) days of notice by Schering to Licensee requesting action or otherwise
elects not to exercise such right, Schering will have the right, but not the
obligation, to bring and control any such action or proceeding relating to
Schering Patents by counsel of its own choice and Licensee will have the right
to be represented in any such action by counsel of its own choice and at its own
expense. If one Party brings any such action or proceeding, the other Party
agrees to be joined as a party plaintiff if necessary to prosecute the action or
proceeding and to give the first Party commercially reasonable assistance and
authority to file and prosecute the suit.

 

10.7.4 Division of Recoveries. Any damages or other monetary awards recovered
pursuant to this Section 10.7 shall be allocated first to the costs and expenses
of the Party bringing or maintaining the defense of such suit, then to the costs
and expenses, if any, of the other Party. In the event that Licensee brings such
action, any amounts remaining shall be distributed as follows: the remaining
amount of the recovery shall be treated as Net Sales in the calendar quarter
received and Schering shall be entitled to a portion of the royalties it would
have received on such Net Sales. In the event that Schering brings such action,
[*] percent ([*]%) of any amounts remaining shall be payable to Schering and the
remaining [*]percent ([*]%) to Licensee.

 

10.7.5 Settlement with a Third Party. The Party that controls the prosecution of
a given action shall also have the right to control settlement of such action,
provided however, that the Party controlling the action may not settle the
action or otherwise consent to an adverse judgment in such action that
diminishes the rights or interests of the non-controlling Party without the
written consent of the non-controlling Party, which consent shall not be
unreasonably withheld.

 

10.8 Defense and Settlement of Third Party Claims. If a Party becomes aware that
a Third Party is asserting that a patent or other intangible right owned by it
is infringed by Product in the Field in the Territory, such Party shall promptly
notify the other Party in writing setting forth the facts of such claim in
reasonable detail. Except as set forth in this Section 10.8, Schering shall
defend against any such assertions or any action relating thereto at its cost
and expense. In such event, Licensee shall render such assistance as may
reasonably be requested in connection with any such action taken by Schering.
Schering shall not be required to defend such action if Schering determines in
good faith that it would not be commercially reasonable to do so, considering
the overall spirit and intent of this Agreement. No settlement which would
negatively impact the rights of Licensee under this Agreement may be entered
into without the written consent of Licensee, which shall not be unreasonably
withheld or delayed. The costs of any such settlement (including, without
limitation, damages, expense reimbursements, compliance, future royalties or
other amounts) shall be paid by [*]. If any Third Party is successful in any
such claim and Licensee is ordered by a valid judicial authority in an
unappealable order (or order which Schering determines not to appeal) or
otherwise determines to make any payments to such Third Party in connection
therewith, such payments shall be offset or deducted from the payment
obligations of Licensee under the Agreement. In the event that Schering does not
defend such action in accordance with this Section 10.8, then, except as set
forth in this Section 10.8, Licensee shall initiate or continue a defense at its
cost and expense. In such event, Schering shall render such assistance as may
reasonably be requested in

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 24 -



--------------------------------------------------------------------------------

connection with any such action taken by Licensee. Licensee shall not be
required to defend such action under this Section 10.8 if Licensee determines in
good faith that it would not be commercially reasonable to do so, considering
the overall spirit and intent of this Agreement. No settlement which would
negatively impact the rights of Schering under this Agreement may be entered
into without the written consent of Schering, which shall not be unreasonably
withheld or delayed. If Licensee so determines not to defend such action, the
Parties shall discuss and cooperate with each other to determine an appropriate
strategy with respect to such action. However, neither Party shall enter into a
settlement of any such action that would negatively impact the rights of the
other Party under this Agreement without the written consent of such other
Party, which shall not be unreasonably withheld or delayed.

 

10.9 Trademarks.

 

10.9.1 Schering grants to Licensee an exclusive right and license, with the
right to sublicense, to use the Trademark in connection with the marketing,
sale, advertising and promotion of Product in the Field in the Territory.
Licensee will use Commercially Reasonable Efforts to use the Trademark “Nebido”
on and in connection with the Commercialization of Product in the Territory.
However, if it is determined that it is not possible, or if the Parties mutually
determine that it is not advisable or desirable, to use the Trademark “Nebido”
in connection with the Commercialization of Product in the Territory, the
Parties shall mutually agree on an alternate appropriate trademark for adoption
in the Territory that is possible, advisable and desirable, which shall include
consideration given to a trademark similar to “Nebido”, and, if selected, such
alternate trademark shall, for purposes of this Agreement, be deemed the
Trademark.

 

10.9.2 Schering shall be responsible for the registration and maintenance of the
Trademark which Licensee employs in connection with the Commercialization of
Product in the Field in the Territory. Schering shall own and control the
Trademark and bear all relevant costs relating thereto. If necessary to permit
Licensee to use the Trademark, Schering shall make application to register
Licensee as a permitted user or registered user of the Trademark.

 

10.9.3 Licensee recognizes the exclusive ownership by Schering of any
proprietary Schering name, logotype or Trademark furnished by Schering
(including Schering’s Affiliates) for use in connection with the marketing, sale
or distribution of Product. Licensee shall not, either while this Agreement is
in effect, or at any time thereafter, register, use or challenge or assist
others to challenge the Trademark or attempt to obtain any right in or to any
such name, logotype or trademarks confusingly similar to Product as defined in
this Agreement or any other goods and products, notwithstanding that such goods
or products have a different use or are dissimilar to Product as defined in this
Agreement. Neither Party shall Commercialize or permit another to Commercialize
in the Territory, any product (other than, under this Agreement, Product) under
the Trademark or any confusingly similar trademark. During the term of this
Agreement Schering agrees not to assign or transfer its rights in and to the
Trademark, and/or any associated federal or state trademark registrations or
pending applications, or Domain Names to any Third Party except in connection
with a permitted assignment of this Agreement as a whole.

 

- 25 -



--------------------------------------------------------------------------------

10.9.4 Subject to compliance with applicable laws and regulations, neither Party
shall modify or alter the Trademark or do anything which might reasonably be
expected to damage the Trademark. Subject to compliance with applicable laws and
regulations, Licensee shall use the Trademark “Nebido” only in the layout as set
forth in Schedule 1.63 or as agreed upon with Schering in writing.

 

10.9.5 Licensee shall promptly notify to Schering any actual alleged or
threatened infringement of the Trademark or of any unfair trade practices, trade
dress limitation, passing off of counterfeit goods, or similar offenses.
Schering shall have the first right to determine in its discretion whether to
and to what extent to institute, prosecute and/or defend any action or
proceedings involving or affecting any rights relating to the Trademark in the
Territory. Upon Schering’s reasonable request, Licensee shall cooperate with and
assist Schering in any of Schering’s enforcement efforts with respect to the
Trademark in the Territory. If Schering determines not to take action against
any actual or suspected infringement of the Trademark in the Territory within
sixty (60) days after having become aware of such infringement, then Licensee
shall have the right, but not the obligation, to bring or assume control of any
action against the allegedly infringing Third Party as Licensee determines in
its sole discretion. In the event that Licensee brings or assumes control of any
such action, then Schering agrees to reasonably assist Licensee in connection
therewith. However, Licensee may not enter into a settlement with such Third
Party without the prior written consent of Schering, which consent may not be
unreasonably withheld or delayed. Any damages or other monetary awards recovered
pursuant to this Section 10.9.5 shall be allocated first to the costs and
expenses of the Party bringing or maintaining the defense of such suit, then to
the costs and expenses, if any, of the other Party. In the event that Licensee
brings such action, any amounts remaining shall be distributed as follows: the
remaining amount of the recovery shall be treated as Net Sales in the calendar
quarter received and Schering shall be entitled to a portion of the royalties it
would have received on such Net Sales. In the event that Schering brings such
action, [*] of any amounts remaining shall be payable to Schering and the
remaining [*] to Licensee.

 

10.10 Domain Names. Except as set forth in this Section 10.10, Schering shall be
responsible for the registration, hosting, maintenance, costs and defense of the
Domain Names. For the avoidance of doubt, Schering is allowed to register in its
own name, to host on its own servers, maintain and defend the Domain Names and
use them for websites. Notwithstanding the foregoing, Licensee shall have the
right at all times to host a US based website, and to control the content of
such website, using the Domain Name, in connection with the marketing, sale,
advertising and promotion of Product in the Field in the Territory. The Parties
shall coordinate its activities under this Section 10.10 to ensure regulatory
compliance by each Party.

 

10.11 Use of Names. Neither Party shall use the name of the other Party in
relation to this transaction in any public announcement, press release or other
public document without the written consent of such other Party, which consent
shall not be unreasonably withheld or delayed, except in accordance with Section
13.5; and provided however, that either Party may use the name of the other
Party in any document filed with any Regulatory Authority, including the FDA,
and with the SEC (and may distribute any such filing in the ordinary course of
its business), in which case Schering shall be referred to as “Schering AG,
Germany”. Licensee acknowledges that Schering does not have any rights to the
tradename “Schering” in the Territory.

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 26 -



--------------------------------------------------------------------------------

Article 11

Representations and Warranties

 

11.1 General Representations. Each Party hereby represents and warrants to the
other Party as follows:

 

11.1.1 Such Party is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated;

 

11.1.2 Such Party has the corporate power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder and the
execution, delivery and performance by such Party of this Agreement have been
duly authorized by all necessary corporate action. This Agreement has been duly
executed and delivered on behalf of such Party, and constitutes a legal, valid,
binding obligation, enforceable against such Party in accordance with its terms
except as enforceability may be limited by (A) any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditor’s
rights generally, or (B) general principles of equity, whether considered in a
proceeding in equity or at law;

 

11.1.3 All necessary consents, approvals and authorizations of all governmental
authorities and other persons required to be obtained by such Party in
connection with this Agreement have been obtained; and

 

11.1.4 The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations or any judgment, injunction,
decree, determination or award presently in effect having applicability to it,
and (b) do not conflict with, or constitute a default under, any agreement of
such Party with any Third Party.

 

11.2 Additional Schering Representations and Warranties. Schering represents and
warrants to Licensee as follows:

 

11.2.1 The Schering Technology in the Territory is owned and Controlled solely
and exclusively by Schering free and clear of any liens, charges and
encumbrances, and no Third Party has any claim of ownership with respect to the
Schering Technology in the Territory, whatsoever;

 

11.2.2 Schering has not previously granted, and will not grant during the term
of this Agreement, any right, license or interest in and to the Schering
Technology in the Territory, or any portion thereof, inconsistent or in conflict
with the license granted to Licensee herein;

 

11.2.3 to the best of Schering’s knowledge, the pending patent application
included in the Schering Patents satisfies all the statutory requirements for
patentability in the Territory;

 

11.2.4 there are no pending or, to the best of Schering’s knowledge, threatened
actions, suits, investigations, claims, judgments or proceedings relating to

 

- 27 -



--------------------------------------------------------------------------------

the Schering Technology. Schering is not aware of any issued patent that is or
would be infringed by the Development or Commercialization of a Product as
contemplated by this Agreement;

 

11.2.5 Schering is not aware of any information relating to the institution or
threatened institution of any interference, opposition, re-examination, reissue,
revocation, nullification, or any official proceeding involving a Schering
Patent ;

 

11.2.6 Schedule 1.51 contains a complete and accurate list of all Schering
Patents in the Territory;

 

11.2.7 To the best of Schering’s knowledge, neither Schering, nor any officer,
employee or agent of Schering, has made an untrue statement of a material fact
to any Regulatory Authority with respect to Substance or Product (whether in any
submission to such Regulatory Authority or otherwise), or knowingly failed to
disclose a material fact required to be disclosed to any Regulatory Authority
with respect to Substance or Product;

 

11.2.8 To the best of Schering’s knowledge, Schering and its employees, agents,
clinical institutions and clinical investigators have materially complied with
all FDA statutory and regulatory requirements applicable to the activities of
Schering and its employees, agents, clinical institutions and clinical
investigators at the time such activities were undertaken, in each case with
respect to Product and Substance in the Territory;

 

11.2.9 Schering has disclosed to Licensee or allowed Licensee access to any
facts known to Schering as of the Effective Date that Schering reasonably
believes in good faith to be material regarding: (i) preclinical and clinical
study results and protocols for Substance and/or Product; (ii) any
communications to and from any Regulatory Authority with respect to Substance
and/or Product (other than regarding CMC and manufacturing), including, but not
limited to, any regulatory submissions and filings, correspondence with, and
minutes of meetings and telephone conferences with Regulatory Authorities; and
(iii) adverse drug experiences and other IND safety reports with respect to
Substance and/or Product; and

 

11.2.10 Clinical Supplies and Finished Product to be supplied to Licensee by
Schering under the Supply Agreement shall conform to the Specifications.

 

11.3 Effect of Representations and Warranties. It is understood that if the
representations and warranties made by a Party under this Article 11 are not
true and accurate, and the other Party incurs damages, liabilities, costs or
other expenses as a result, the Party making such representations and warranties
shall indemnify and hold the other Party harmless from and against any such
damages, liabilities, costs or other expenses incurred as a result.

 

11.4 Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT NOTHING IN THIS
AGREEMENT IS OR SHALL BE CONSTRUED AS:

 

11.4.1 A REQUIREMENT THAT SCHERING SHALL FILE ANY PATENT APPLICATION, SECURE ANY
PATENT, OR MAINTAIN ANY PATENT IN FORCE; OR

 

- 28 -



--------------------------------------------------------------------------------

11.4.2 AN OBLIGATION TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD
PARTIES FOR INFRINGEMENT (EXCEPT TO THE EXTENT AND IN THE CIRCUMSTANCES STATED
IN ARTICLE 10); OR

 

11.4.3 GRANTING BY IMPLICATION, ESTOPPEL, OR OTHERWISE, ANY LICENSES OR RIGHTS
UNDER PATENTS OR KNOW-HOW OF SCHERING OTHER THAN THE SCHERING PATENTS AND THE
SCHERING KNOW-HOW AND SCHERING’S INTEREST IN THE JOINT PATENTS, IF ANY; OR

 

11.4.4 A REPRESENTATION OR WARRANTY BY SCHERING OF THE ACCURACY, SAFETY, OR
USEFULNESS FOR ANY PURPOSE OF ANY SCHERING KNOW-HOW AT ANY TIME MADE AVAILABLE
BY SCHERING.

 

11.4.5 NO GUARANTEE BY SCHERING THAT ANY PRODUCT WILL EVER BE DEVELOPED,
APPROVED FOR MARKETING, SOLD OR OFFERED FOR SALE, OR IF SOLD, WILL GENERATE
REVENUES OR PROFITS FOR LICENSEE.

 

Article 12

Indemnification

 

12.1 Schering. Schering shall indemnify, defend and hold harmless Licensee and
its directors, officers, employees, agents, successors and assigns (each a
“Licensee Indemnitee”) from and against any and all liabilities, damages,
losses, costs or expenses (including reasonable attorneys’ and professional fees
and other expenses of litigation and/or arbitration) (a “Liability”) resulting
from a claim, suit or proceeding, including a product liability claim (“Claim”),
made or brought by a Third Party against a Licensee Indemnitee arising out of,
attributable to or based on any claims alleging (i) any breach by Schering of
the representations and warranties set forth in Section 11.1 or 11.2, except to
the extent caused by the negligence or willful misconduct of Licensee; or (ii)
the negligence or willful misconduct by Schering or any designee of Schering in
exercising or performing any of Schering’s rights or obligations under this
Agreement.

 

12.2 Licensee. Licensee shall indemnify, defend and hold harmless Schering and
its directors, officers, employees, agents, successors and assigns (each a
“Schering Indemnitee”) from and against any and all liabilities, damages,
losses, costs or expenses (including reasonable attorneys’ and professional fees
and. other expenses of litigation and/or arbitration) (a “Liability”) resulting
from a claim, suit or proceeding including a product liability claim (a
“Claim”), made or brought by a Third Party against a Schering Indemnitee,
arising out of, attributable to or based on any claims alleging (i) any breach
by Licensee of the representations and warranties set forth in Section 11.1,
(ii) the practice by Licensee of any right granted herein, or (iii) any
development, testing, importation, use, marketing, promotion, offer for sale,
sale or other distribution of any Product by Licensee or its Affiliates and
Sublicensees; except in each case to the extent caused by the negligence or
willful misconduct of Schering.

 

12.3 Procedure. In the event that any Indemnitee intends to claim
indemnification under this Article 12 it shall promptly notify the other Party
(the “Indemnitor”) in writing of such alleged Liability. Failure to provide
prompt notice shall not relieve any Party of the duty to defend or indemnify
unless such failure materially

 

- 29 -



--------------------------------------------------------------------------------

prejudices the defense of any matter. The Indemnitor shall have the sole right
to control the defense and settlement thereof provided, however, that an
Indemnitor shall not, without the written consent of the other Party, as part of
any settlement or compromise (i) admit to liability on the part of the other
Party; (ii) agree to an injunction against the other Party; or (iii) settle any
matter in a manner that separately apportions fault to the other Party. The
Parties further agree that as part of the settlement of any indemnified Claim,
unless otherwise agreed by the Indemnitees, an Indemnifying Party shall use
Commercially Reasonable Efforts to obtain a full, complete and unconditional
release from the claimant on behalf of the Indemnitees. The Indemnitee shall
cooperate with the Indemnitor and its legal representatives in the investigation
of any action, claim or liability covered by this Article 12, the Indemnitee
shall have a reasonable opportunity to participate in decision-making with
respect to the strategy of such defense, and the Parties shall reasonably
cooperate with each other in connection with the implementation thereof. The
Indemnitee shall not, except at its own cost, voluntarily make any payment or
incur any expense with respect to any Claim without the prior written consent of
the Indemnitor, which the Indemnitor shall not be required to give. Actions
taken by the Indemnitor hereunder shall be without prejudice to the Indemnitor’s
right to contest the Indemnitee’s right to indemnification and subject to refund
in the event the Indemnitor is ultimately held not to be obligated to indemnify
the Indemnitee.

 

12.4 Survival. This Article 12 shall survive expiry or termination of this
Agreement for any reason.

 

Article 13

Confidentiality

 

13.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that the receiving
Party shall keep confidential and shall not publish or otherwise disclose to any
Third Party or use for any purpose other than as provided for in this Agreement
any Know-how and other information and materials furnished to it by the other
Party pursuant to this Agreement, or any provisions of this Agreement that are
the subject of an effective order of the SEC granting confidential treatment
(collectively “Confidential Information”), except to the extent that it can be
established by the receiving Party that such Confidential Information:

 

13.1.1 is or becomes public or available to the general public otherwise than
through the act or default of the receiving Party;

 

13.1.2 is obtained by the receiving Party from a Third Party who is lawfully in
possession of such Confidential Information and is not subject to an obligation
of confidentiality or non-use owed to the disclosing Party or others;

 

13.1.3 is previously known to the receiving Party prior to disclosure to the
receiving Party by the disclosing Party under this Agreement, as shown by
written evidence, and is not obtained or derived directly or indirectly from the
disclosing Party;

 

- 30 -



--------------------------------------------------------------------------------

13.1.4 is disclosed by the receiving Party pursuant to the requirement of law,
provided that the receiving Party has complied with the provisions set forth in
Section 6.3; or

 

13.1.5 is independently developed by the receiving Party without the use of or
reliance on any Confidential Information provided by the disclosing Party
hereunder, as shown by contemporaneous written evidence.

 

13.2 Public Domain. For the purposes of this Agreement, specific information
disclosed as part of the Confidential Information shall not be deemed to be in
the public domain or in the prior possession of the receiving Party merely
because it is embraced by more general information in the public domain or by
more general information in the prior possession of the receiving Party.

 

13.3 Legal Disclosure. If the receiving Party becomes legally required to
disclose any Confidential Information provided by the disclosing Party, the
receiving Party will give the disclosing Party prompt notice of such fact so
that the disclosing Party may seek to obtain a protective order or other
appropriate remedy concerning such disclosure and/or waive compliance with the
non-disclosure provision of this Agreement. The receiving Party will reasonably
cooperate with the disclosing Party in connection with the disclosing Party’s
efforts to obtain any such order or other remedy. If any such order or other
remedy does not fully preclude disclosure or the disclosing Party waives such
compliance, the receiving Party will make such disclosure only to the extent
that such disclosure is legally required and will use its reasonable efforts to
have confidential treatment accorded to the disclosed Confidential Information.

 

13.4 Permitted Use and Disclosures. Each Party hereto may use or disclose
Confidential Information disclosed to it by the other Party to the extent such
use or disclosure is reasonably necessary in complying with applicable
governmental regulations or otherwise submitting information to Regulatory
Authorities, tax or other governmental authorities, conducting preclinical or
clinical development, or otherwise exercising its rights hereunder. If a Party
is required to make any such disclosure of another Party’s Confidential
Information, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the latter Party of such disclosure and, save to
the extent inappropriate in the case of patent applications, will use its
reasonable efforts to secure confidential treatment of such Confidential
Information prior to its disclosure (whether through protective orders or
otherwise).

 

13.5 Public Disclosure. Except as otherwise required by law or set forth herein,
neither Party shall issue a press release or make any other public disclosure of
the terms of this Agreement without the prior approval of such press release or
public disclosure. Each Party shall submit any such press release or public
disclosure to the other Party to review and approve any such press release or
public disclosure, which approval shall not be unreasonably withheld or delayed.
If the receiving Party does not respond within forty-eight (48) hours from
submission, the press release or public disclosure shall be deemed approved. In
addition, if a public disclosure is required by law, including without
limitation in a filing with the SEC, the disclosing Party shall provide copies
of the disclosure forty-eight (48) hours prior to such filing or other
disclosure for the non-disclosing Party’s prior review and comment, provided,
however that such right of review and comment shall only apply for the first
time that specific

 

- 31 -



--------------------------------------------------------------------------------

information is to be disclosed, and shall not apply to the subsequent disclosure
of substantially similar information that has previously been disclosed unless
there have been material developments relating to Product since the date of the
previous disclosure.

 

13.6 Confidential Terms. Except as expressly provided herein, each Party agrees
not to disclose any terms of this Agreement to any Third Party without the
consent of the other Party which consent shall not be unreasonably withheld or
delayed; except that disclosures may be made as required by securities or other
applicable laws, or to actual or prospective investors or corporate partners, or
to a Party’s accountants, attorneys and other professional advisors and that
Licensee may file this Agreement as an exhibit to any filing with the SEC and
may distribute any such filing in the ordinary course of its business, provided,
however, that to the maximum extent allowable by SEC rules and regulations, the
Parties shall be obligated to maintain the confidentiality obligations set forth
herein.

 

13.7 Publications. Each Party acknowledges the other Party’s interest in
publishing its results related to Product to obtain recognition within the
scientific community and to advance the state of scientific knowledge. Each
Party also recognizes the mutual interest in obtaining valid patent protection
and in protecting business interests and trade secret information. Accordingly,
neither Party shall submit for written or oral publication any manuscript,
abstract or the like relating to Product without the prior approval of the other
Party. Any Party proposing to submit such publication shall deliver the proposed
publication or an outline of the oral disclosure at least thirty (30) Business
Days prior to planned submission or presentation (three (3) Business Days review
in the case of meeting abstracts or similar presentations which do not contain
Confidential Information of Schering). At the reasonable request of the other
Party, the submission of such publication may be delayed such that any issues of
patent protection may be addressed. In the absence of any such request, upon
expiration of the applicable period referred to in this Section 13.7 the
publishing Party shall be free to proceed with the publication or presentation.
If the other Party requests modifications to the publication, the publishing
Party shall edit such publication to prevent disclosure of trade secret or
proprietary business information prior to submission of the publication or
presentation. The contribution of each Party, if any, shall be noted in all
publications or presentations by acknowledgment or co-authorship, whichever is
appropriate.

 

13.8 Survival. This Article 13 will survive expiry or termination of this
Agreement for any reason.

 

Article 14

Term and Termination

 

14.1 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided herein, shall continue in effect until the expiry
of the Royalty Term.

 

14.2 Termination for Cause. Failure of Licensee or Schering to comply with any
of the respective material obligations and conditions contained in this
Agreement shall

 

- 32 -



--------------------------------------------------------------------------------

entitle the other Party to give the Party in default notice requiring it to cure
such default. If such default is not cured within ninety (90) days after receipt
of such notice, the notifying Party shall be entitled (without prejudice to any
of its other rights conferred on it by the Agreement) to terminate this
Agreement by giving a notice to take effect immediately. Notwithstanding the
foregoing, in the event of a non-monetary default, if the default is not
reasonably capable of being cured within the ninety (90) day cure period by the
defaulting Party and such defaulting Party is making a good faith effort to cure
such default, the notifying Party may not terminate this Agreement, provided
however, that the notifying Party may terminate this Agreement if such default
is not cured within one hundred and eighty (180) days of such original notice of
default. The right of either Party to terminate this Agreement as herein above
provided shall not be affected in any way by its waiver of, or failure to take
action with respect to, any previous default.

 

14.3 Termination for Change of Control. Schering shall be entitled to terminate
the Agreement upon written notice to Licensee within ninety (90) days after a
Change of Control of Licensee if a direct competitor with respect to Product in
the Field in the Territory acquires control over Licensee.

 

14.4 Termination for Insolvency. If voluntary or involuntary proceedings by or
against a Party are instituted in bankruptcy or under any insolvency law, or a
receiver or custodian is appointed for such Party, or proceedings are instituted
by or against such Party for corporate reorganization or the dissolution of such
Party, which proceedings, if involuntary, shall not have been dismissed within
sixty (60) days after the date of filing, or if such Party makes an assignment
for the benefit of creditors, or substantially all of the assets of such Party
are seized or attached and not released within sixty (60) days thereafter, the
other Party may immediately terminate this Agreement effective upon notice of
such termination.

 

14.5 Licensee Rights Not Affected. All rights and licenses granted pursuant to
this Agreement are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the Bankruptcy Code licenses of rights to “intellectual property” as
defined under Section 101(35A) of the Bankruptcy Code. The Parties agree that
each Party shall retain and may fully exercise all of their respective rights,
remedies and elections under the Bankruptcy Code. The Parties further agree
that, in the event of the commencement of a bankruptcy or reorganization case by
or against a Party under the Bankruptcy Code, the other Party shall be entitled
to all applicable rights under Section 365 (including 365(n)) of the Bankruptcy
Code. Upon rejection of this Agreement by a Party or a trustee in bankruptcy for
such Party, pursuant to Section 365(n), the other Party may elect (i) to treat
this Agreement as terminated by such rejection or (ii) to retain its rights
(including any right to enforce any exclusivity provision of this Agreement) to
intellectual property (including any embodiment of such intellectual property)
under this Agreement and under any agreement supplementary to this Agreement for
the duration of this Agreement and any period for which this Agreement could
have been extended by such other Party. Upon written request to the trustee in
bankruptcy or bankrupt Party, the trustee or Party, as applicable, shall (i)
provide to the other Party any intellectual property (including such embodiment)
held by the trustee or the bankrupt Party and shall provide to the other Party a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property and (ii)
not interfere with the rights of the other Party to

 

- 33 -



--------------------------------------------------------------------------------

such intellectual property as provided in this Agreement or any agreement
supplementary to this Agreement, including any right to obtain such intellectual
property (or such embodiment or duplicates thereof) from a Third Party.

 

14.6 Effect of Termination and Expiration.

 

14.6.1 Accrued Rights and Obligations. Termination of this Agreement for any
reason shall not release any Party hereto from any liability which, at the time
of such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement. It is understood and agreed
that monetary damages may not be a sufficient remedy for any breach of this
Agreement and that the non-breaching Party may be entitled to injunctive relief
as a remedy for any such breach.

 

14.6.2 Return of Schering Know-how. Upon any termination of this Agreement,
Licensee shall promptly return to Schering all Schering Technology in tangible
form; provided Licensee’s counsel may retain one (1) copy of such tangible
Schering Technology for archival purposes and for ensuring compliance with
Article 13.

 

14.6.3 Stock on Hand. In the event this Agreement is terminated for any reason,
Licensee shall have the right to sell or otherwise dispose of or to destroy the
stock of any Product subject to this Agreement then on hand until the first
anniversary of the effective date of such termination. Sales made pursuant to
this Section 14.6.3 shall be treated as Net Sales and royalty thereon shall be
paid to Schering.

 

14.7 Survival. The rights and obligations set forth in this Agreement shall
extend beyond the term or termination of this Agreement only to the extent
expressly provided for herein, or to the extent that the survival of such rights
or obligations are necessary to permit their complete fulfillment or discharge.

 

Article 15

Miscellaneous

 

15.1 Entire Agreement. This Agreement, with its Schedules, constitutes the
entire agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and all prior agreements respecting the subject matter
hereof, either written or oral, expressed or implied, are merged and canceled,
and are null and void and of no effect. No amendment or change hereof or
addition hereto shall be effective or binding on either of the Parties hereto
unless reduced to writing and duly executed on behalf of both Parties.

 

15.2 Assignment. This Agreement and any rights and obligations hereunder shall
not be assignable by either Party to any Third Party hereto without the written
consent of the other Party which consent shall not be unreasonably withheld or
delayed; except that either Party may assign this Agreement, without such
consent, to an entity that acquires all or substantially all of its business or
assets to which this Agreement pertains, whether by merger, reorganization,
acquisition, sale, or otherwise. This Agreement shall be binding upon and inure
to the benefit of the Parties and their

 

- 34 -



--------------------------------------------------------------------------------

successors and assigns. Any successor or permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment not
is accordance with this Section 15.2 shall be null and void and of no legal
effect.

 

15.3 Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. The Parties hereto are not deemed to be agents,
partners or joint ventures of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.

 

15.4 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission (and promptly confirmed by personal delivery,
registered or certified mail or overnight courier) or by registered or certified
mail, return receipt requested, postage prepaid, or sent by
internationally-recognized overnight courier, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other Party hereto:

 

If to Schering:

 

Schering Aktiengesellschaft

13342 Berlin

Germany

Attn. Legal Department

Fax-No. [*]

 

If to Licensee:

 

Indevus Pharmaceuticals, Inc.

33 Hayden Avenue, Lexington, MA 02421

USA

Attn. Glenn L. Cooper, M.D.

Fax-No. [*]

 

15.5 Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses (except for payment obligations) on
account of failure of performance by the defaulting Party if the failure is
occasioned by war, strike, fire, Act of God, terrorism, earthquake, flood,
lockout, embargo, governmental acts or orders or restrictions or delays or
failures to act, failure of suppliers, or any other reason where failure to
perform is beyond the reasonable control and not caused by the negligence,
intentional conduct or misconduct and the non-performing Party has exerted
Commercially Reasonable Efforts to overcome such force majeure; provided,
however, that in no event shall a Party be required to settle any labor dispute
or disturbance.

 

15.6 Severability. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable, the remainder of the Agreement shall
remain in full force and effect without said provision unless the absence of the
invalidated provision(s) adversely affects the substantive rights of the
Parties. In such event the Parties shall, in good faith, negotiate a substitute
valid provision for any provision declared invalid or unenforceable, which shall
most nearly approximate the economic effect and intent of the invalid provision
that it can be reasonably assumed that the Parties would have entered into this
Agreement with the substituted provision. The same shall apply in case of an
omission.

 

15.7 Waiver. It is agreed that no waiver by either Party hereto of any breach or
default of any of the covenants or agreements herein set forth shall be deemed a
waiver as to any subsequent and/or similar breach or default.

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 35 -



--------------------------------------------------------------------------------

15.8 Compliance with Laws. Each Party shall furnish to the other Party any
information requested or required by that Party during the term of this
Agreement or any extensions hereof to enable that Party to comply with the
requirements of any government agency.

 

15.9 Further Assurances. At any time or from time to time on and after the date
of this Agreement, either Party shall at the request of the other Party hereto
(i) deliver to the requesting Party any records, data or other documents
consistent with the provisions of this Agreement, (ii) execute, and deliver or
cause to be delivered, all such consents, documents or further instruments of
transfer or license, and (iii) take or cause to be taken all such actions, as
the requesting Party may reasonably deem necessary in order for the requesting
Party to obtain the full benefits of this Agreement and the transactions
contemplated hereby.

 

15.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, US, without giving effect to
the choice of laws provisions thereof.

 

15.11 Dispute Resolution.

 

(a) The Parties agree to attempt initially to solve all claims, disputes, or
controversies arising under, out of, or in connection with this Agreement (a
“Dispute”) by conducting good faith negotiations. Any Disputes which cannot be
resolved by good faith negotiation within sixty (60) days, shall be referred, by
written notice from either Party to the other, to the Chief Executive Officer of
Licensee and the Head of the Global Business Unit Gynecology & Andrology of
Schering. Such persons shall negotiate in good faith to achieve a resolution of
the Dispute referred to them within thirty (30) days after such notice is
received by the Party to whom the notice was sent. If such persons are unable to
settle the Dispute between them within thirty (30) days, they shall so report to
the Parties in writing. The Dispute shall then be referred to mediation as set
forth in the following subsection (b).

 

(b) Upon the Parties receiving the report of the persons referred to in
subsection (a) that the Dispute referred to them pursuant to subsection (a) has
not been resolved, the Dispute may be referred to mediation by written notice
from either Party to the other. The mediation shall be conducted pursuant to the
mediation rules of the American Arbitration Association (“AAA”). In the event
Licensee is the claimant, the mediation shall be held in London, England; in the
event Schering is the claimant, the mediation shall be held in New, York, New
York, US. If the Parties have not reached a settlement within sixty (60) days of
the date of the notice of mediation, the Dispute may be referred to arbitration
pursuant to subsection (c) below.

 

(c) If, after the procedures set forth in subsections (a) and (b) above, the
Dispute has not been resolved, and if a Party decides to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. The
Parties shall refrain from instituting the arbitration proceedings for a period
of sixty (60) days following such notice. During such period, the Parties shall
continue to make good faith efforts to amicably resolve the dispute without
arbitration. If the Parties have not reached a settlement during that period the
arbitration proceedings shall go forward and be conducted in accordance with the
then applicable commercial arbitration rules of the

 

- 36 -



--------------------------------------------------------------------------------

AAA except where modified herein. Each such arbitration shall be conducted by a
panel of three arbitrators with appropriate experience in the biotechnology or
pharmaceutical industry: one arbitrator shall be appointed by each of Schering
and Licensee and the third arbitrator, who shall be the Chairman of the
tribunal, shall be appointed by the two Party-appointed arbitrators. In the
event Licensee is the claimant, the arbitration shall be held in London,
England; in the event Schering is the claimant, the arbitration shall be held in
New York, New York, US. The arbitrators shall have the authority to grant
specific performance. Any award so rendered shall be final and binding and
judgment upon the award so rendered may be entered in any court having
jurisdiction or application may be made to such court for judicial acceptance of
any award and an order of enforcement, as the case may be. In no event shall a
demand for arbitration be made after the date when institution of a legal or
equitable proceeding based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. Each Party shall bear
its own costs and expenses incurred in connection with any arbitration
proceeding and the Parties shall equally share the costs of the mediation and
arbitration levied by the AAA. Any mediation or arbitration proceeding entered
into pursuant to this Section 15.11 shall be conducted in the English language.

 

15.12 Headings. The captions to the several Sections and Articles hereof are not
a part of this Agreement, but are included merely for convenience of reference
only and shall not affect its meaning or interpretation.

 

15.13 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and which together shall constitute one
instrument.

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Schering and Licensee have executed this Agreement by their
respective duly authorized representatives.

 

Schering Aktiengesellschaft

     

Indevus Pharmaceuticals, Inc.

Date: July 28, 2005

     

Date: July 28, 2005

By:

 

/s/ Klaus Brill

--------------------------------------------------------------------------------

     

By:

 

/s/ Glenn L. Cooper

--------------------------------------------------------------------------------

Print Name:

 

Klaus Brill

     

Print Name:

 

Glenn L. Cooper

Title:

 

Head of Portfolio Management

     

Title:

 

Chairman and CEO

   

GBU Gynecology & Andrology

           

By:

 

/s/ Dr. Hans-Joachim Riedel

--------------------------------------------------------------------------------

           

Print Name:

 

Dr. Hans-Joachim Riedel

           

Title:

 

Head of Commercial Cooperations

           

 

- 38 -



--------------------------------------------------------------------------------

SCHEDULE 1.23

 

Finished Product

 

[*], containing a fill volume of [*]ml, filled with a solution of testosterone
undecanoate as active pharmaceutical ingredient and excipients ([*]) for
[*]injection. Each ml solution contains [*]mg testosterone undecanoate
corresponding to [*] mg [*]. Each [*]with [*]ml solution for injection contains
[*]mg testosterone undecanoate.

--------------------------------------------------------------------------------

[*] CONFIDENTIAL TREATMENT REQUESTED

 

- 39 -



--------------------------------------------------------------------------------

SCHEDULE 1.51

 

Schering Patents

 

US20050032762(A1):   Methods and pharmaceutical compositions for reliable
achievement of acceptable serum testosterone levels

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 1.63

 

Trademark

 

Word Mark    NEBIDO Goods and Services    International Class 05. G & S:
Hormonal preparations Serial Number    76523122 Filing Date    June 16, 2003
Current Filing Basis    44E Original Filing Basis    1B;44E Registration Number
   2932406 Registration Date    March 15, 2005 Owner   

(REGISTRANT) Schering Aktiengesellschaft CORPORATION

FED REP GERMANY Berlin FED REP GERMANY 13342

 

Nebido logo

 

LOGO [g46149img001.jpg]

 

- 41 -